EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10 filed July 5, 2022 with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 
Response to Amendment
The amendment submitted July 5, 2022 has been accepted and entered. Claim 1 is amended. No claims are cancelled.  No new claims are added.  Thus, claims 1-16 are examined. 
Allowable Subject Matter
Claim 16 was indicated as allowable in the previous Office Action dated April 4, 2022.
Claims 1-15 are allowable over the prior art.
Independent claims 1 and 11 are allowable based on applicant’s remarks filed July 5, 2022, especially pages 8-9, regarding a method and device for detecting a pulsed THz beam, comprising:  time of flight quantity (d) being measured in a time-dependent manner while the THz radiation is emitted by the THz emitter and subsequently adjusting operation of at least one of the THz emitter, the THz detector and the pulse shape reconstruction module using the time-of-flight quantity for correcting for a variation in the time of flight of the THz radiation, as claimed in combination with the rest of the claim limitations, so as to enable improved reliability and accuracy of measurement of THz radiation where disturbances caused by vibration have an influence on the measurement.  
Claims 2-10 and 12-15 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimdars et al (US 2017/0023469 A1) discloses a system for determining at least one property of a sheet dielectric sample using terahertz radiation includes at least one terahertz transmitter configured to output a pulse of terahertz radiation, a terahertz receiver configured to receive at least a portion of the pulse of terahertz radiation, wherein the terahertz receiver is configured to output a measured waveform based on the tera-hertz radiation received by the terahertz receiver, and a control unit in communication with the terahertz receiver. Wherein the control unit is configured to choose at least one region of interest of the measured waveform, compare the at least one region of interest of the measured waveform to a model waveform, vary at least one parameter of a model waveform to minimize the difference between the model waveform and the measured waveform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884